831 F.2d 296
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rusty Eugene MOOTISPAW, Plaintiff-Appellant,v.FAYETTE COUNTY SHERIFF'S DEPARTMENT, Defendant-Appellee.
No. 87-3265.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1987.

1
Before WELLFORD and RALPH B. GUY, Circuit Judges, and THOMAS A. HIGGINS,* District Judge.

ORDER

2
This pro se plaintiff seeks review of a judgment in favor of defendant in his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff has also moved for the appointment of counsel.  Upon examination of the record and plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the magistrate's report and recommendation and in the district court's order of February 19, 1987, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, the motion for appointment of counsel is denied.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation